ORDER
PER CURIAM.
Movant, Andre Crawford, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his counsel rendered ineffective assistance by misinforming him regarding whether his probation from prior cases would be revoked.
The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).